DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim limitation “without components that reduce resolution of the display” in claims 4 and 6 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses the word “means” or a generic placeholder (without components that) coupled with functional language (reduce resolution of the display), but it is modified by some structure or material (components) that is ambiguous regarding whether that structure or material is sufficient for performing the claimed function.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere 
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 4-6 recite limitations “without components that reduce resolution of the display” which encompasses many different potential components and does not clearly define what these “components” include. 
For purposes of examiner, the Office will interpret this limitation as intending to recite “without color filters” as the specification mentions that a passive color filter matrix reduces the resolution of a display. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,115,016 by Yoshihara et al. (“Yoshihara”).

As to claim 4, Yoshihara discloses a method (Yoshihara, displaying control method, Figure 4) for displaying a multicolored image on a backlit display (Yoshihara, liquid crystal display apparatus, Figures 5 and 6)(Yoshihara, the back light 22 is composed of the LED array 7 and the light guiding plate and light diffusion plate 6, Figures 5 and 6, Column 7, Rows 47-48) without components that reduce resolution of the display, As shown in figure 6 of Yoshihara, the cross-section of the liquid crystal panel 21 does not include a color filter.
the method comprising the steps of:
(a)    chronologically sequential (Yoshihara one frame of about 16.6ms is divided into four about 4.16ms sub-frames, and LEDs emit red, green, and blue in the first, second, and third sub-frames, respectively, Figure 4, Column 6, Rows 41-44), chronologically parallel (Yoshihara, all of the colors: red, green, and blue are emitted in the fourth sub-frame, Figure 4, Column 6, Rows 44-45) and chronologically adjustable (Yoshihara, However, in the fourth sub-frame, as shown in FIG. 4(a), any one of red, green, and blue may be emitted instead of all of them, or a combination of two colors (red and blue, red and green, or blue and green) may be emitted. Figure 4, Column 6, Rows 48-52) driving of individually drivable primary colors of at least two-colored backlighting of the display; and
(b)    allocating of pixel values to colors of the at least two-colored backlighting of the display (Yoshihara, Pixel electrodes 40 which correspond to the display pixels are provided on the surface of the glass substrate 4 on the side of the common electrode 3.  The on/off operation of each of the pixel electrodes 40 is controlled by the TFT (Thin Film Transistor) 41 like in the above-mentioned prior art, and each of the TFT 41 is driven by a data driver 32 selectively driving on and off the signal line and also by a scan driver 33 selectively driving on and off the scanning line.  Consequently, the intensity of the transparent light of each pixel is controlled by the signal from the signal line. Figure 6, Column 7, Rows 55-65).
As to claim 5, Yoshihara discloses the method wherein individually drivable colors of the at least two-colored backlighting of the display are driven chronologically in parallel (Yoshihara, all of the colors: red, green, and blue are emitted in the fourth sub-frame, Figure 4, Column 6, Rows 44-45).
As to claim 6, Yoshihara discloses a device for displaying a multicolored image on a backlit display (Yoshihara, liquid crystal display apparatus, Figures 5 and 6)(Yoshihara, the back light 22 is composed of the LED array 7 and the light guiding plate and light diffusion plate 6, Figures 5 and 6, Column 7, Rows 47-48) without components that reduce resolution of the display, As shown in figure 6 of Yoshihara, the cross-section of the liquid crystal panel 21 does not include a color filter.
comprising:
(a)    an arrangement of individually drivable colors of at least two-colored backlighting of the display (Yoshihara, the back light 22 is composed of the LED array 7 and the light guiding plate and light diffusion plate 6, Figures 5 and 6, ;
(b)    a driver (Yoshihara, backlight control circuit/driving power source 35, Figure 5) for driving the individually drivable colors of the at least two-colored backlighting of the display (Yoshihara, The back light control circuit/driving power source 35 gives the driving voltage to the back light 22 in synchronization with the synchronous signal SYN which is given by the control signal generating circuit/image memory 31 so as to make the LED array 7 of the back light 22 emit light. Figures 4-6, Column 8, Rows 41-45)(Yoshihara, as shown in FIG. 4(a), the back light control circuit/driving power source 35 so controls that the LEDs emit red, green, and blue lights during the first, second, and third sub-frames, respectively and further emit all these colors in the fourth sub-frame in synchronization with the synchronous signal SYN. Figure 4, Column 8, Rows 48-53); and
(c)    a display unit (Yoshihara, liquid crystal display apparatus, Figures 5 and 6) without components that reduce resolution of the display. As shown in figure 6 of Yoshihara, the cross-section of the liquid crystal panel 21 does not include a color filter.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



U.S. Pub. 2012/0293571 by Gotoh teaches an image display device wherein the backlight provides the RGB colors for the display device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143.  The examiner can normally be reached on Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691